Citation Nr: 1452528	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma, secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for retinopathy, secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision on behalf of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence provided at his August 2012 hearing.

The issue of entitlement to service connection for hypertension was raised in August 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has glaucoma and retinopathy as a result of his service-connected diabetes mellitus.  At his hearing in August 2012 the Veteran submitted copies of medical literature addressing potential associations between diabetes mellitus and glaucoma.  The Board notes that a VA examination in October 2008 found no evidence of diabetic retinopathy.  A February 2009 addendum found that it was less likely that the Veteran's glaucoma first diagnosed in 2008 was caused by or a result of his diabetes mellitus onset in 2006, but no rationale for the opinion was provided.  There was also no discussion on the question of aggravation.  A November 2013 VA diabetes mellitus examination noted there were no complications associated with the disorder, but did not specifically address the Veteran's glaucoma or diabetic retinopathy claims.  In light of the conflicting medical and medical literature evidence of record, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unattained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA eye examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present glaucoma and/or retinopathy that either developed or have been permanently aggravated as a result of his service-connected type II diabetes mellitus.  The examiner should address the relevant evidence of record, including the medical literature provided in support of the claim in August 2012.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



